    Case: 1:20-cv-00734 Document #: 49 Filed: 02/05/21 Page 1 of 2 PageID #:288




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

RYAN A. THOMAS, GORAN LAZIC,                          )
DOVONI R. SINGLETON, MANISH MOTWANI,                  )
ILLINOIS STATE RIFLE ASSOCIATION, and                 )
SECOND AMENDMENT FOUNDATION, INC.                     )
                                                      )
                     Plaintiffs,                      )
                                                      )
              v.                                      )
                                                      )     No. 1:20 CV 734
BRENDAN F. KELLY, in both his individual and )
official capacity as Director of the Illinois State   )
Police, JAROD INGEBRIGTSEN, in his individual )
and official capacity as Bureau Chief of the Illinois )
State Police Firearms Services Bureau, and            )
JESSICA TRAME, in her individual capacity as          )
former Bureau Chief of the Illinois State Police      )
Firearms Services Bureau,                             )
                                                      )
                     Defendants.                      )

                        NOTICE OF ELECTRONIC FILING

The undersigned certifies that:

        On February 5, 2021, the Plaintiffs electronically filed their Response to the
Defendants’ Partial Motion to Dismiss with the District Court Clerk via CM/ECF
filing system;

      Pursuant to F.R. Civ. P. 5, the undersigned certifies that, to his best
information and belief, there are no non-CM/ECF participants in this matter.


                                                      /s/ David G. Sigale
                                               One of the Attorneys for Plaintiffs

David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547
dsigale@sigalelaw.com
   Case: 1:20-cv-00734 Document #: 49 Filed: 02/05/21 Page 2 of 2 PageID #:289




Gregory A. Bedell (Atty. ID# 6189762)
Knabe & Bedell
33 North Dearborn Street
10th Floor
Chicago, Illinois 60602
312.977.9119
gbedell@kkbchicago.com




                                        2
